DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application, claim 20 is withdrawn from consideration due to Applicant’s election.
Amendments to claims 1, 4, 13 and 17, filed on 10/29/2021, have been entered in the above-identified application.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
Claims 1-5, 7, 8, 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waldenberger et al. (US Patent No. 5,681,868).
Regarding claim 1, Waldenberger et al. teach a polyurethane foam (col. 1, lines 60-67) comprising an isocyanate polymer component (col. 2, lines 5-20); and a polyol component comprising a polyol having a molecular weight of about 3000 to 5,000 which reads on Applicant’s claimed range of at least about 500 kg/mol and not greater than 6000 kg/mol (col. 2, lines 5-15), wherein the polyurethane foam comprises a content of 
Regarding claim 2, Waldenberger et al. teach wherein the polyurethane foam comprises a density of about 20 to 55 lbs/cu (=320 g/L to 881 g/L) which reads on Applicant’s claimed range of at least about 250 g/L (col. 1, lines 60-67, col. 5, lines 5-11).
Regarding claim 3, Waldenberger et al. teach wherein the polyurethane foam comprises a tensile strength of 30-120 psi (=206.8-827 kPa) which reads on Applicant’s claimed range of not greater than about 1000 kPa (col. 5, lines 5-10).
Regarding claim 4, Waldenberger et al. teach wherein the polyurethane foam comprises a content of the isocyanate polymer component of 12-18 parts which reads on Applicant’s claimed range of not greater than about 40 wt% for a total weight of the polyurethane foam (col. 2, lines 14-20).
Regarding claim 5, Waldenberger et al. teach wherein the isocyanate polymer component comprises an MDI prepolymer (col. 3, lines 9-15).
Regarding claim 7, Waldenberger et al. teach wherein the polyol component comprises a polyether polyol (col. 2, lines 5-10).
Regarding claim 8,  Waldenberger et al. teach wherein the polyol component comprises a chain extender, a catalyst, a surfactant , an additive or combinations thereof (col. 2, lines 55-65).
Regarding claim 11, Waldenberger et al. teach wherein the polyurethane foam further comprises a hollow filler (col. 3, lines 60-65).
Regarding claim 12, Waldenberger et al. teach wherein the polyurethane foam comprises a content of the hollow filler of about 8-15 parts which reads on Applicant’s claimed range of at least about 3 wt% and not greater than about 20 wt% for a total weight of the polyurethane foam (col. 4, lines 50-55).
Regarding claim 13, Waldenberger et al. teach a layer of polyurethane foam and an acrylic adhesive layer overlying a surface of the layer of polyurethane foam (col. 1, lines 60-67, col. 2, lines 42-50, col. 5, lines 25-30), wherein the polyurethane foam (col. 1, lines 60-67) comprises an isocyanate polymer component (col. 2, lines 5-15); and a polyol component having a molecular weight of about 3000 to 5,000 which reads on Applicant’s claimed range of at least about 500 kg/mol and not greater than 6000 kg/mol (col. 2, lines 5-15), wherein the polyurethane foam comprises a content of the isocyanate polymer component of 12-18 parts which reads on Applicant’s claimed range of at least about 15 wt% (col. 2, lines 14-20), and a peel strength of at least 6 lbs/inch (=10.5 N/cm) (col. 2, lines 42-55).
While there is no disclosure that the material is an adhesive tape as presently claimed, applicant's attention is drawn to MPEP 2111.02 II which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  Further, MPEP 2111.02 II specifies that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention  difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Waldenberger et al. teach wherein the polyurethane foam comprises an elongation of greater than about 500% (col. 5, lines 5-10).
Regarding claim 15, Waldenberger et al. teach wherein the polyurethane foam comprises a density of about 20 to 55 lbs/cu (=320 g/L to 881 g/L) which reads on Applicant’s claimed range of at least about 250 g/L (col. 1, lines 60-67, col. 5, lines 5-11).
Regarding claim 16, Waldenberger et al. teach wherein the polyurethane foam comprises a tensile strength of 30-120 psi (=206.8-827 kPa) which reads on Applicant’s claimed range of not greater than about 1000 kPa (col. 5, lines 5-10).
Regarding claim 17, Waldenberger et al. teach wherein the polyurethane foam comprises a content of the isocyanate polymer component of 12-18 parts which reads on Applicant’s claimed range of not greater than about 40 wt% for a total weight of the polyurethane foam (col. 2, lines 14-20).
Regarding claim 18, Waldenberger et al. teach wherein the isocyanate polymer component comprises an MDI prepolymer (col. 3, lines 9-15).


Claim Rejections - 35 USC § 103
Claims 6, 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waldenberger et al. (US Patent No. 5,681,868) in view of Yang et al. (US Patent Application No. 2014/0374976).
Regarding claim 6, Waldenberger et al. fail to teach wherein the polyurethane foam comprises a content of the polyol component of at least 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, paragraph [0012], page 2, paragraph [0030]), wherein a content of the polyol component is 0 to 90 parts by weight which reads on Applicant’s claimed range of at least about 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam (page 2, paragraph [0031]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the amount of polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 2, paragraph [0032]). 
Regarding claim 9, Waldenberger et al. fail to teach wherein the polyol component comprises a polycaprolactone polyol.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, 
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the polycaprolactone polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 1, paragraph [0012], page 2, paragraphs [0030]-[0032]). 
Regarding claim 10, Waldenberger et al. fail to teach wherein the polyol component comprises a content of the polycaprolactone polyol of at least 5 wt% and not greater than about 30 wt% for a total weight of the polyol component.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, paragraph [0012], page 2, paragraph [0030]), wherein the polyol component comprises a polycaprolactone polyol (page 1, paragraph [0012]), wherein the polyol component comprises a content of the polycaprolactone polyol is 0 to 90 parts by weight which reads on Applicant’s claimed range of at least about 5 wt% and not greater than about 30 wt% for a total weight of the polyol component (page 2, paragraph [0031]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the amount of polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 2, paragraph [0032]).
Regarding claim 19, Yang et al. fail to teach wherein the polyurethane foam comprises a content of the polyol component of at least 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam.  However, Yang et al. teach a polyurethane foam (page 1, paragraph [0008], page 3, paragraph [0036]) comprising an isocyanate component (page 1, paragraph [0011]) and a polyol component (page 1, paragraph [0012], page 2, paragraph [0030]), wherein a content of the polyol component is 0 to 90 parts by weight which reads on Applicant’s claimed range of at least about 30 wt% and not greater than about 85 wt% for a total weight of the polyurethane foam (page 2, paragraph [0031]).
 It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention use the amount of polyol of Yang et al. in the polyurethane foam of Waldenberger et al. in order to improve dynamic elastic behavior and not deteriorate durability (Yang et al., page 2, paragraph [0032]). 



Response to Arguments
Applicant's arguments filed 10/29/2021 with respect to claims 1-19 of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Waldenberger fails to disclose a polyurethane foam that includes at least about 15 wt% of an isocyanate polymer as recited in claims 1 and 13.  The Examiner respectfully disagrees.  Waldenberger et al. teach wherein the polyurethane foam comprises a content of the isocyanate polymer component of 12-18 
Applicant argues that Yang fails to cure the deficiencies of Waldenberger with regards to the polyurethane foam including at least 15 wt% of isocyanate polymer as recited in claims 1 and 13.  It is the Examiner’s position that Yang is not relied upon for teaching the amount of isocyanate polymer.  Waldenberger et al. teach wherein the polyurethane foam comprises a content of the isocyanate polymer component of 12-18 parts which reads on Applicant’s claimed range of at least about 15 wt% (col. 2, lines 14-20).  



Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/23/2021